Exhibit 10.15

AMENDMENT NUMBER FIVE

to the

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of March 24, 2017,

by and among

PENNYMAC HOLDINGS, LLC,

PENNYMAC CORP.

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER FIVE (this “Amendment Number Five”) is made this 8th day
of June, 2018, by and among PENNYMAC CORP. (“PMAC”), PENNYMAC HOLDINGS, LLC
(together with PMAC, each a “Borrower” and collectively, the “Borrowers”) and
CITIBANK, N.A. (“Lender”), to the Second Amended and Restated Loan and Security
Agreement, dated as of March 24, 2017, by and among Borrowers and Lender, as
such agreement may be amended from time to time (the “Agreement”).  Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement.

RECITALS

WHEREAS, Borrowers and Lender have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Borrowers represent to Lender that the Borrowers
are in full compliance with all of the terms and conditions of the Agreement and
each other Facility Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Facility Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments. Effective as of June 8, 2018 (the “Amendment Effective
Date”), the Agreement is hereby amended as follows:

(a)Schedule I of the Agreement is hereby amended by deleting the definitions of
“Committed Amount” and “Loan Repayment Date” in their entirety and replacing
them with the following:

“Commitment Amount” shall mean $200,000,000.

“Loan Repayment Date” means, the earliest to occur of (i) June 22, 2018, (ii)
the VFN Closing Date or (iii) such earlier date as may be notified by Lender in
accordance with Section 8.02(a).

(b)Schedule I of the Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

“VFN Closing Date” shall mean the closing date of that certain Amended and
Restated Master Repurchase Agreement, among CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC, as administrative agent, the Buyers (as defined therein) from time
to time party thereto, and PENNYMAC CORP., as seller, as such agreement may be
amended from time to time.  

 

--------------------------------------------------------------------------------

 

(c)Section 2.10 of the Agreement is hereby amended by adding the following
language at the end of such section:

For the avoidance of doubt, in connection with the extension of the Loan
Repayment Date, Borrowers shall not be obligated to pay to Lender any additional
Commitment Fee under this Section 2.10.

Section 2.Fees and Expenses.  Borrowers agree to pay to Lender all reasonable
out of pocket costs and expenses incurred by Lender in connection with this
Amendment Number Five (including all reasonable fees and out of pocket costs and
expenses of the Lender’s legal counsel) in accordance with Section 3.03 of the
Agreement.

Section 3.Representations.  Borrowers  hereby represent to Lender that as of the
date hereof, the Borrowers are in full compliance with all of the terms and
conditions of the Agreement and each other Facility Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Facility Document.

Section 4.Binding Effect; Governing Law.  This Amendment Number Five shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER FIVE SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 5.Counterparts.  This Amendment Number Five may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 6.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Five need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrowers and Lender have caused this Amendment Number Five
to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

 

PENNYMAC CORP.,

(Borrower)

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

PENNYMAC HOLDINGS, LLC,

(Borrower)

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

CITIBANK, N.A.

(Lender)

 

By:

 

/s/ Susan Mills

Name:

 

Susan Mills

Title:

 

Vice President

 

 

Citibank, N.A.

 

 